Braley, J.
The property in dispute is a parcel of land on which is a wooden building divided into two dwellings, separated by a partition wall of brick extending through the premises from north to south, as shown by the plan which forms part of the record. If divided and described with the centre of the wall for a boundary, the easterly and westerly portions are of unequal area, as the easterly portion would exceed the westerly portion by a strip two and one half feet in width for the entire length of the lot. The evidence warranted the judge in finding, that in the negotiations for the sale of the estate to the defendants Schofield and Holt it was referred to respectively as the westerly and easterly half, and under this description the parties mutually understood that each defendant was buying, and the plaintiff was selling with the appurtenances, the house and land under it as defined by the wall of partition. By mistake the agreements of sale made no reference to the wall, but divided the land by courses and distances into equal parts, and this error having been perpetuated in the deeds of conveyance, the dividing line, which is the easterly limit of the lot of the defendant Schofield, who first acquired title, runs through the house of the defendant Holt. The plaintiff by the bill as amended asks for rectification of this mistake, and reformation not only of the deed to Schofield, but of the mortgage deeds given by Schofield to the defendant Mason, and to the plaintiff, in which the error is repeated. A case for equitable relief having been aptly stated, the interlocutory decree overruling the demurrer is affirmed. Eustis Manuf. Co. v. Saco Brick Co. 198 Mass. 212, 218, 219. It also is clear, that the record title to the strip described being in the plaintiff, reformation should be decreed. Livingstone v. Murphy, 187 Mass. 315.
But the plaintiff in equity holds the title for the benefit of the defendant Holt, who bought and paid for it, although because of *237the common mistake her deed fails to include all of the land purchased. It appears, that she interposed no defense, and admitted the allegations of the bill, yet where the parties interested are all before the court as in the present case, their rights will be ascertained, and if possible, complete relief as to each will be decreed. Richards v. Todd, 127 Mass. 167, 169. And upon the pleadings, as well as at the close of the evidence, it was certain that this could not be done, as affirmative relief to enforce her rights could only be given on a cross bill. Andrews v. Gilman, 122 Mass. 471. Braman v. Foss, 204 Mass. 404,410,411. The court, however, if the pleadings were insufficient, need not depend on the voluntary action of the parties, but could have directed that a cross bill should be filed to enable it fully to settle justly and finally the several titles. Field v. Schieffelin, 7 Johns. Ch. 250. Stevens v. Stevens, 9 C. E. Green, 574. The bill should not have been dismissed as to this defendant, but further directions should have been given in accordance with the principles we have stated. The final decree also should have directed the reformation of the second mortgage. If this mortgage should be foreclosed after the first mortgage had been reformed, the conveyance to the purchaser at the foreclosure sale would cloud the record title of the defendant Holt to the strip. Sawyer v. Cook, 188 Mass. 163, 169.
But, as the defendant Schofield alone appealed, the decree as to him must be affirmed with costs, leaving the defendant Holt to apply to the Superior Court for such further proceedings as she deems advisable for the protection of her interests. Kane v. Shields, 167 Mass. 392. French v. Peters, 177 Mass. 568. Lakin v. Lawrence, 195 Mass. 27. Marshall Engine Co. v. New Marshall Engine Co. 203 Mass. 410.

Ordered accordingly.